         Case 1:19-cv-02072-TNM Document 1 Filed 07/11/19 Page 1 of 27



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


MELVIN K. WILLIAMS, JR.,
an individual,
       7101 Silverton Court,
       District Heights, MD 20747,

                     Plaintiff,
                                                       No. 1:19-CV-02072
v.

GEORGE E. “SONNY” PERDUE,
in his official capacity as Secretary,
United States Department of
Agriculture,
        Serve:
        Office of General Counsel
        U.S. Department of Agriculture
        1400 Independence Avenue, S.W.
        Washington, DC 20250

       Assistant Attorney General for Administration
       U.S. Department of Justice
       Justice Management Division
       950 Pennsylvania Avenue, N.W., Rm. 1111
       Washington, DC 20530

       Office of the United States Attorney
        for the District of Columbia
       Civil Process Clerk
       555 Fourth Street, N.W.
       Washington, DC 20530

                     Defendant.


                                       COMPLAINT
           Case 1:19-cv-02072-TNM Document 1 Filed 07/11/19 Page 2 of 27




                                                   Introduction

          1.      Melvin K. Williams, Jr., a former pressman in the Agriculture Department’s

D.C. printing shop, alleges in this suit that he was discriminated against and refused a

reasonable accommodation following a severe on-the-job hand injury, after a decade or more

of superior government service, and that he was retaliated against and ultimately fired, all in

violation of Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794.1

          2.      The violations began after Mr. Williams seriously injured his right (dominant)

hand on the job as a printing equipment operator at USDA’s Independence Avenue

administrative headquarters building in 2015. His employer first pretended the injury had not

occurred at all, then contended it was not serious in spite of Mr. Williams’ multiple surgeries,

fought his workers’ compensation claim on sham defenses and lost, delayed payment by the

Department of Labor of workers’ compensation benefits due him, denied his repeated

requests for reasonable accommodation, and then falsely claimed that he had requested no

accommodation and even that he had refused such accommodation. The Department further

discriminated and retaliated against him by refusing to authorize his continued leave without

pay, his only option after accommodation was refused, and then firing him on the fabricated

pretext that he had been absent without leave.




1Mr. Williams filed this action pro se in D.C. Superior Court on April 20, 2018 (Doc. 1-2), as a challenge to the Final
Agency Decision dated March 29, 2018. The defendant removed the case to this Court. Notice of Removal, May 17,
2018 (Doc. 1). Following the defendant’s motion for more definite statement under Fed. R. Civ. P. 12(e), filed on
October 5, 2018 (Doc. 10), Mr. Williams obtained undersigned legal counsel. The Court granted the Agriculture
Department’s Rule 12(e) motion ex parte, and set November 16, 2018, as the due date for a complaint in the case.
That date was extended by consent order until December 14, 2018. After the federal government shutdown of
2018-19, the Agriculture Department moved to dismiss on derivative jurisdiction grounds (Doc. 20), and the Court
granted that motion (Docs. 25-26), necessitating this new filing, which is updated to include allegations about the
period since the original Complaint was filed.


                                                          2
         Case 1:19-cv-02072-TNM Document 1 Filed 07/11/19 Page 3 of 27



                                  Parties, jurisdiction and venue

         3.    Plaintiff Melvin K. Williams, Jr., 53, a citizen and resident of Maryland, is a

former employee of the U.S. Department of Agriculture headquarters in Washington, where

he was a printing and bindery equipment operator for 10 years until he was wrongfully

terminated on January 17, 2017. Mr. Williams is a qualified individual with a disability within

the meaning of Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794.

         4.    Defendant George E. “Sonny” Perdue is Secretary of the U.S. Department of

Agriculture, an executive department of the United States government, and is sued in his

official capacity for wrongs committed by his Department as alleged herein.

         5.    This Court has personal jurisdiction over the defendant under the federal

statutes enumerated herein.

         6.    This Court has original subject matter jurisdiction over the claims asserted in

this Complaint under 28 U.S.C. §§ 1331 and 1343 (3) and (4).

         7.    Venue is properly laid in this District because the defendant is located, and the

civil rights violations complained of occurred, in the District of Columbia.


                                               Facts

         8.    Mr. Williams worked as an offset printing and bindery equipment operator for

the Copier and Duplicating Services Branch of the Office of Operations, USDA Division of

Management, 1400 Independence Avenue, S.W., South Building, Room 0556, Washington,

D.C., starting in 2005. By 2015, after approximately 10 years of service, he was a senior and

valued Copier and Duplicating Services Branch employee.

         9.    Mr. Williams was one of the only shop employees capable of operating, and the

employee most willing to operate, the largest and most complex machine in the shop, a heavy-




                                                 3
            Case 1:19-cv-02072-TNM Document 1 Filed 07/11/19 Page 4 of 27



duty, multi-color, high-maintenance printing press capable of handling industrial-size

projects.

            10.   Mr. Williams’ performance evaluation for fiscal year 2015 gave him superior

ratings in which he met or exceeded all job expectations.

            11.   Mr. Williams’ attendance and punctuality at work were exemplary. He typically

arrived at work 45 minutes to an hour early to check the machinery and work areas under his

responsibility in order to maximize equipment performance and productivity. He never

abused the privileges of leave, access to facilities or information, or freedom of movement,

attendant to his federal employment. Nor did he fail to render honest services to the

Department while employed there.

            12.   On the morning of June 16, 2015, Mr. Dale Hawes, the bindery foreman at the

USDA headquarters print shop where Mr. Williams worked, directed Mr. Williams to move a

heavy, unwieldy GBC C800 comb-binding machine from atop a 55-gallon drum outside the

print shop where it had been discarded and was awaiting disposal, and place it in a dumpster

a few feet away. At Mr. Hawes’ direction, Mr. Williams enlisted the help of Mr. Sebastian

(“C.B.”) Wiggins, one of a number of shop employees with developmental disabilities, to assist

him to pick up and move the heavy binding machine.

            13.   In order to carry out Mr. Hawes’ order, Mr. Williams and Mr. Wiggins had to

pick up the binding machine, one of them at each end of the apparatus, carry it a few feet to

the side of the dumpster, step up and stand on a precariously-narrow ledge immediately at the

dumpster’s side, lift the machine to or above the level of their heads, heave its full weight over

the dumpster wall, and drop it into the dumpster.

            14.   Mr. Wiggins heaved his end of the apparatus prematurely, sending it crashing

to the ground directly onto Mr. Williams’ right hand, and causing either a sharp corner of the



                                                 4
         Case 1:19-cv-02072-TNM Document 1 Filed 07/11/19 Page 5 of 27



machine, or one of its sharp-pointed metal comb blades, to slash deep into Mr. Williams’ right

middle finger. Blood spurted from the open wound. Mr. Williams suffered immediate and

agonizing nerve pain, shooting all the way up his arm into his neck and shoulder.

        15.   Mr. Williams somehow freed his hand from underneath the fallen machine,

recovered his footing, and ran inside the print shop, holding his bloody hand in the air, to

secure first aid. Mr. Spencer, seeing him, found some bandage material in Mr. Williams’ desk,

used it to wrap Mr. Williams’ hand, and gave him immediate permission to go to the building

infirmary. There a nurse examined Mr. Williams’ hand, diagnosed a severe laceration that

had cut the right middle finger almost to the bone, urged an immediate visit to the emergency

room, and called Mr. Spencer to say she was sending Mr. Williams there.

        16.   Mr. Williams’ spouse, Thomasica L. Williams, drove to the Agriculture

Department as swiftly as she could, picked up Mr. Williams and drove him to the Kaiser

Permanente facility in Largo, Maryland, where he was given expert wound care, a large splint,

and instructions to see the orthopedic surgical team at Gaithersburg Medical Center, the

Kaiser Permanente hospital facility in Gaithersburg, Maryland, as soon as possible. He was

told to stay away from work until further notice.

        17.   On the day of the injury, Mr. Williams spoke by telephone with his second-line

supervisor, Ms. Annette James, chief of the Copier and Duplication Branch. He informed Ms.

James of the circumstances of the injury and its severity, and of the medical requirement that

he not work until further notice.

        18.   As of the time of the conversation referred to in the preceding paragraph, Mr.

Williams was, and demonstrated to his employer that he was, a qualified person with a

disability under Section 504.




                                                5
         Case 1:19-cv-02072-TNM Document 1 Filed 07/11/19 Page 6 of 27



         19.   During that telephone conversation Ms. James explicitly assured Mr. Williams,

several times, that she had a light duty opportunity for him and would place him on light duty

whenever he was able to return to work.

         20.   On June 22, 2015, Shital S. Desai, M.D., a Kaiser Permanente physician, wrote a

note stating that Mr. Williams was unable to work from the time of the injury until at least

June 28, 2015, and would be re-evaluated at that time.

         21.   Mr. Williams hand-delivered Dr. Desai’s note promptly to his employer.

         22.   On June 23, 2015, Mr. Williams was seen by Kaiser Permanente orthopedist

Kelly A. Martens, M.D., who wrote a note stating that Mr. Williams “will need [surgical] repair

[of] his middle finger and will be out of work until further notice.”

         23.   Mr. Williams hand-delivered Dr. Martens’ note promptly to his employer.

         24.   On June 24, 2015, Mr. Williams was scheduled for surgery on July 2, 2015,

preceded by in-hospital pre-surgical tests on June 25, 2015, and a history and physical exam on

June 26, 2018, and followed by a post-operative appointment on July 13, 2015.

         25.   On July 2, 2015, at Kaiser Permanente’s hospital in Gaithersburg, Maryland, Mr.

Williams underwent the first of what ultimately were five surgeries on his right hand.

         26.   On the day of the first surgery, a work status report was completed by Kaiser

Permanente orthopedic surgeon Sean T. Johnson, M.D., stating that Mr. Williams would be

“placed off work from July 2, 2015, [until] August 16, 2015.”

         27.   Mr. Williams hand-delivered Dr. Johnson’s report, or caused it to be hand-

delivered, promptly to Kirk Spencer, his immediate supervisor.

         28.    On August 10, 2015, Mr. Williams was seen by Dr. Johnson for a post-operative

follow-up appointment.




                                                 6
         Case 1:19-cv-02072-TNM Document 1 Filed 07/11/19 Page 7 of 27



         29.   Immediately after that appointment, Mr. Williams began preparing for a return

to work, expecting the light duty that Ms. James had promised would be waiting for him.

         30.   On or about the same day, August 10, 2015, Mr. Williams contacted the

Agriculture Department to inquire about his leave status, and was told he had no available

sick leave and would be, or had been, placed on leave without pay.

         31.   On or about the same day, August 10, 2015, Mr. Williams contacted Ms. James to

explain his post-injury physical limitations and re-confirm that his employer would

accommodate them. Ms. James told him to “come back to work,” and assured him again that

the Copier and Duplication Branch would “give [him] something to do” that he could do

within his limitations.

         32.   On or about August 11, 2015, Mr. Williams visited the Agriculture Department-

wide personnel office in the USDA Division of Management at 39-W, Whitten Building, and

followed formal procedures for requesting light duty as a reasonable accommodation for his

post-injury disability. He completed the appropriate reasonable accommodation request

form, with the assistance of Ms. Natalie Veeney, reasonable accommodation coordinator in

that office, and formally submitted that form to the Agriculture Department on September 21,

2015.

         33.   Mr. Williams’ reasonable accommodation request was accompanied by a work

status report form from Dr. Johnson, his treating orthopedic surgeon, dated September 10,

2015, which explicitly stated that Mr. Williams could do “modified” activity at work and at

home, and that the modification was “no use of right hand.”

         34.   Upon returning to work, on or about September 15, 2015, Mr. Williams tried

without success to get Ms. James to tell him what work she had found, or would find, for him

to do within his physical limitations. She ignored him.



                                               7
         Case 1:19-cv-02072-TNM Document 1 Filed 07/11/19 Page 8 of 27



        35.   Mr. Williams’ immediate supervisor, Kirk Spencer, instructed him during his

first few days back at work in September 2015 to “go run the press.” When Mr. Williams

protested that his injury rendered him unable to perform critical functions of operating that

complex machine, Mr. Spencer ignored him.

        36.   Mr. Williams attempted several times to have Mr. Spencer sign the reasonable

accommodation request form described in Paragraph 32 above, and each time Mr. Spencer

refused to sign and gave no reason. When Mr. Williams checked on the matter with his

personnel office, he was told that Mr. Spencer’s signature was essential to processing the

request and that he had not signed.

        37.   No one else at the Agriculture Department responded to Mr. Williams’ request

for reasonable accommodation, either by granting an accommodation or by informing him

that the submitted information was incomplete or did not justify an accommodation.

        38.   No one at the Agriculture Department gave Mr. Williams any guidance or

assistance in inducing Mr. Spencer, or any of Mr. Williams’ supervisors, to sign the reasonable

accommodation request form.

        39.    Thereafter the Agriculture Department falsely, and inc0nsistently, maintained

that Mr. Williams had not submitted an accommodation request, that he required no

accommodation, and/or that he was offered an accommodation but declined or refused it.

        40.   While struggling to perform job tasks that his injury made impossible, Mr.

Williams pleaded with his supervisors to give him duties that he could perform with his

physical limitations. They ignored his entreaties and gave him no accommodation whatever,

and refused to honor Dr. Johnson’s medical restriction on his on-the-job activities.




                                               8
         Case 1:19-cv-02072-TNM Document 1 Filed 07/11/19 Page 9 of 27



         41.   Rather than give Mr. Williams the light physical duty he had requested and had

been promised by Ms. James, his supervisors instead ordered him to do more work requiring

the use of his right arm and hand than he had performed before the injury.

         42.   At the same time—almost immediately after Mr. Williams returned to work

following his August 2015 surgery—he began to notice that his co-workers were keeping their

distance from him, giving him the “silent treatment,” i.e., refraining almost entirely from

talking to him, even in passing, and addressing him—if at all—by his formal name, Melvin,

instead of friendly nicknames they were wont to use before the injury.

         43.   The jarring unpleasantness of his co-workers’ suddenly cold and distant

behavior, and its uniformity among his co-workers, made it obvious to Mr. Williams that they

were all acting on the same instruction from their superiors.

         44.   At the same time Mr. Williams also began noticing that Ms. James had stopped

talking to him entirely, and instead had begun having frequent one-on-one conversations with

Mr. Marcus Washington, his co-worker, which she had not done before Mr. Williams’ injury.

         45.   During the fall of 2015 Mr. Williams pursued his accommodation request

through Ms. Veeney, who set up several meetings with Mr. Williams and his immediate

supervisor, Mr. Spencer, to discuss accommodating Mr. Williams’ physical limitations at

work. Mr. Spencer failed to show up to a single one of those meetings.

         46.   The Agriculture Department took no steps to compel Mr. Spencer’s appearance

at any such meeting, to substitute someone else in authority who could and would be present,

or otherwise to move Mr. Williams’ accommodation request forward.

         47.   As shown by Mr. Williams’ USDA time and attendance (“T & A”) records for

the period from September 15, 2015, through October 2, 2015, approved by a timekeeper and by




                                                9
        Case 1:19-cv-02072-TNM Document 1 Filed 07/11/19 Page 10 of 27



his supervisor Mr. Spencer, he worked a total of 61 regular hours, and was approved for 90

hours of annual leave and 9 hours of holiday leave.

        48.   Meanwhile, on or about September 9, 2015, Mr. Williams filed for workers’

compensation benefits with Mr. David Najafi, workers’ compensation coordinator in the

Office of Human Resources Management in the Agriculture Department’s Division of

Management.

        49.   During the workers’ compensation application process that ensued, Mr. Najafi

decided or recommended to the U.S. Department of Labor, Office of Workers’ Compensation

Programs—unfairly, arbitrarily, and based on an irrational bias—that Mr. Williams’ workers’

compensation claim be denied, first on the clearly false “ground” that his injury had not

occurred as stated, or indeed had not occurred at all, and later on the equally false and

irrelevant “ground” that his injury was not serious enough to render him unable to work for

any length of time.

        50.   Mr. Najafi also failed or refused to submit documents in his possession that he

knew or had reason to know (a) were essential to the processing of Mr. Williams’ claim for

workers’ compensation benefits, and (b) were his responsibility to gather and transmit.

        51.   Mr. Najafi’s deliberate actions and omissions described above directly resulted

in the denial of Mr. Williams’ workers’ compensation claim, which was issued by letter dated

October 15, 2015, from the U.S. Labor Department’s Office of Workers’ Compensation

Programs.

        52.   Meanwhile, on October 1, 2015, Ms. James updated Mr. Najafi via e-mail on Mr.

Williams’ return to work. The e-mail purported to address his physical limitations, but did not

do so accurately. In particular, it did not indicate that Mr. Williams was under a medical order

barring the use of his right hand, but merely mentioned that some tasks might be



                                               10
        Case 1:19-cv-02072-TNM Document 1 Filed 07/11/19 Page 11 of 27



“challenging” due to “the limited use of the injured finger.” The e-mail also stated that, “[A]s

of today, we have not tested [Mr. Williams’] operation of the printing press.” This assertion

misrepresented the fact, alleged in Paragraph 35 above, that Mr. Spencer had already directed

Mr. Williams to “go run the press” and had ignored Mr. Williams’ response that his right-

hand limitation rendered him physically unable to operate that complex machine fully and

safely or to keep it supplied and running.

         53.   On October 1, 2015, Mr. Williams was seen by Dr. Desai, who diagnosed the

need for a second surgery on Mr. Williams’ hand and wrote a work status report stating that

Mr. Williams “may return to work October 2, 2015,” and work as he was able until his surgery.

         54.   Mr. Williams promptly hand-delivered Dr. Desai’s report, or caused it to be

hand-delivered, to Kirk Spencer, his immediate supervisor.

         55.   As shown by Mr. Williams’ USDA time and attendance (“T & A”) records,

approved by a timekeeper and by his supervisor Mr. Spencer, for the period from October 2,

2015, through November 19, 2015, he worked a total of 194.15 regular hours, and was approved

for 9 hours of holiday leave, 2 hours of administrative leave, and 17.45 hours of leave without

pay.

         56.   On October 2, 2015, Mr. Williams’ second surgery was scheduled for November

20, 2015, preceded by a pre-operative appointment on November 9, 2015, and followed by a

post-operative appointment on December 2, 2015.

         57.   Mr. Williams notified his employer of the November 20th surgery on

November 2, 2015, by means of a letter which began, “To whom it may concern[.]” Mr.

Williams gave copies of the letter to Mr. Spencer and Ms. James as soon as he arrived at work

that day, a Monday.




                                                11
          Case 1:19-cv-02072-TNM Document 1 Filed 07/11/19 Page 12 of 27



          58.   Later that same day, November 2, 2015, Ms. James called Mr. Williams into her

office. Mr. Spencer was present. Ms. James told Mr. Williams that because he had no annual

leave days remaining, and because his workers’ compensation claim had been denied, there

was “nothing else [they] could do for [him]” in terms of paid leave. Mr. Spencer later left for

Mr. Williams a form by which he could request donated leave from the USDA employees’

voluntary leave bank.

          59.   Mr. Williams went to the Department personnel office with that form,

intending to apply for donated leave, but was told instead to seek legal advice in challenging

the denial of his workers’ compensation claim, since his leave needs arose from an on-the-job

injury.

          60.   Mr. Williams underwent his second surgery on November 20, 2015, at Kaiser

Permanente’s surgical facility in Gaithersburg, Maryland. On the same day, Dr. Johnson, his

orthopedic surgeon, completed a work status report form stating that Mr. Williams was

“placed off work” from November 20, 2015, until January 3, 2016, to recover from the surgery.

          61.   Dr. Johnson completed another work status report form on January 6, 2016,

limiting Mr. Williams to “modified activity” at work and at home through March 6, 2016, and

specifying that the modification was “no use of right hand.”

          62.   Both these work status report forms were delivered promptly to Mr. Williams’

supervisor or supervisors.

          63.   As shown by Mr. Williams’ time and attendance (“T & A”) records for the

period from January 10, 2016, through March 4, 2016, he worked a total of 203.3 regular hours

and 24 overtime hours, and was approved for 39 hours of holiday and hazardous weather

leave, 1.15 hours of annual leave, and 75.75 hours of leave without pay. The T & A records were

all signed by a timekeeper and approved by a supervisor.



                                                12
        Case 1:19-cv-02072-TNM Document 1 Filed 07/11/19 Page 13 of 27



        64.   On March 8, 2016, Mr. Williams underwent a third operating-room surgery on

his right hand, a “nerve wrap” and related procedures designed to address severe and chronic

right arm, shoulder and neck pain arising out of the original injury.

        65.   At or about this time, when it became apparent to Dr. Johnson that Mr.

Williams’ supervisors had refused any accommodation that would allow Mr. Williams to

work without using his right hand, and based on his medical knowledge that attempts to use

that hand occupationally would worsen the injury’s severity and duration and inflict still

more pain on his patient, he placed Mr. Williams on a medical order not to work at all.

        66.   Dr. Johnson filled out a work status report on March 8, 2016, stating that Mr.

Williams was “placed off work” until April 21, 2016.

        67.   The work status report described in the preceding paragraph was transmitted

promptly to Mr. Williams’ supervisors.

        68.   Dr. Johnson filled out a work status report on March 31, 2016, stating that Mr.

Williams was “placed off work” until April 30, 2016.

        69.   The work status report described in the preceding paragraph was transmitted

promptly to Mr. Williams’ supervisors.

        70.   Dr. Johnson filled out a work status report on May 2, 2016, stating that Mr.

Williams was “placed off work” from that date until June 16, 2016.

        71.   The work status report described in the preceding paragraph was transmitted

promptly to Mr. Williams’ supervisors.

        72.   Dr. Johnson filled out an attending physician’s report for the U.S. Department

of Labor, Form CA-20, stating that Mr. Williams was unable to work from June 16, 2016, to

November 24, 2016.




                                               13
        Case 1:19-cv-02072-TNM Document 1 Filed 07/11/19 Page 14 of 27



         73.   The attending physician’s report described in the preceding paragraph was

delivered promptly to the Department of Agriculture.

         74.   Dr. Johnson filled out a work status report on July 14, 2016, stating that Mr.

Williams was “placed off work” from June 20, 2016, through September 14, 2016.

         75.   The work status report described in the preceding paragraph was transmitted

promptly to Mr. Williams’ supervisors.

         76.   Dr. Johnson filled out a work status report on or about September 21, 2016,

stating that Mr. Williams was “placed off work” from September 14, 2016, until November 21,

2016.

         77.   The work status report described in the preceding paragraph was transmitted

promptly to Mr. Williams’ supervisors.

         78.   Dr. Johnson filled out a work status report on November 11, 2016, stating that

Mr. Williams was “placed off work” from that date until January 11, 2017.

         79.   The work status report described in the preceding paragraph was transmitted

promptly to Mr. Williams’ supervisors.

         80.   On December 9, 2016, Mr. Williams underwent a fourth operating-room

surgery—a neurectomy, or nerve-severing procedure—in an attempt to lessen the severe and

recurrent injury-related pain in his right hand, arm, shoulder and neck. That procedure was

unsuccessful, and left Mr. Williams’ right hand even less usable than before.

         81.   Dr. Johnson filled out a work status report on January 11, 2017, stating that Mr.

Williams was “placed off work” until April 11, 2017.

         82.   The work status report described in the preceding paragraph was transmitted

promptly to Mr. Williams’ supervisors.




                                                14
         Case 1:19-cv-02072-TNM Document 1 Filed 07/11/19 Page 15 of 27



         83.   On February 12, 2017, Dr. Johnson performed an in-office surgical procedure to

re-insert nerve fibers that had escaped through the December 2016 surgical incision and had

become exposed to the air.

         84.   Dr. Johnson filled out a work status report on March 6, 2017, stating that Mr.

Williams was “placed off work” until June 6, 2017.

         85.   The work status report described in the preceding paragraph was transmitted

promptly to the Department of Agriculture.

         86.   Dr. Johnson’s medical orders placing Mr. Williams “off work” were made in

direct response to, and would not have been made but for, the failure or refusal of Mr.

Williams’ supervisors to give Mr. Williams work that did not require the use of his right hand.

         87.   Dr. Johnson’s medical orders to Mr. Williams not to work were intended to

continue in effect until Mr. Williams regained sufficient use of his right hand to enable him to

perform work requiring its use.

         88.   Mr. Williams’ supervisors knew, or had reason to know, that Dr. Johnson’s

medical orders to Mr. Williams not to work were continuing as described in the preceding

paragraph.

         89.   Meanwhile, on August 16, 2016, the denial of Mr. Williams’ workers’

compensation claim was reversed on reconsideration, and Mr. Williams was adjudged

entitled to benefits.

         90.   On September 19, 2016, almost exactly one month later, Mr. Williams received a

notice of proposed removal from his job at the Agriculture Department.

         91.   The proposed removal claimed that Mr. Williams had had excessive

unauthorized absences, and was apparently based on letters dated January 12, 2016; June 23,

2016; and August 9, 2016. The allegations in these letters were incorrect, as follows:



                                                15
        Case 1:19-cv-02072-TNM Document 1 Filed 07/11/19 Page 16 of 27



           a. The leave days asserted in the January 12 letter as not requested in advance,

              November 23 through 26, 2015, were in fact requested on November 2, 2015, as

              described in Paragraph 57 above.

           b. The leave days asserted in the June 23 letter as not requested in advance,

              February 10 through March 4, 2016, and June 20 through 23, 2016, were in fact

              requested, respectively, in work status reports prepared by Dr. Johnson on

              January 6, 2016, as described in Paragraph 61 above, and July 14, 2016, as

              described in Paragraph 74 above, as well as in the attending physician’s report

              described in Paragraph 72 above.

           c. The documents described in the August 9 letter as inadequate, which the letter

              admits were supplied on July 14, 2016, were in fact more than sufficient to

              explain Mr. Williams’ injury, indicate the period of treatment or care, present

              the provider’s signature and contact information, and indicate an expected date

              of partial or full recovery and return to work.

        92.   On September 30, 2016, Mr. Williams submitted voluminous materials in

protest of the proposed removal, including work status reports and a letter from Dr. Johnson,

his treating surgeon, explaining in detail the nature, severity, duration and prognosis of Mr.

Williams’ injury and reiterating that it precluded the occupational use of Mr. Williams’ right

hand.

        93.   On January 17, 2017, Mr. Williams was fired from his Agriculture Department

job, on the purported ground of excessive absence from work without leave.

        94.   The Department’s decision to terminate Mr. Williams’ employment could not

have been, and was not, based on fact, since (a) Mr. Williams’ was absent from work under

medical orders that flowed from the Department’s refusal to give him work that spared his



                                               16
         Case 1:19-cv-02072-TNM Document 1 Filed 07/11/19 Page 17 of 27



right hand, and (b) his termination was based on the flawed and disingenuous letters

described in Paragraph 89 above, which give evidence that the termination was grounded in

and served the discriminatory motives of Mr. Williams’ supervisors, and constituted and/or

were designed to contrive a pretext for discriminating against Mr. Williams based on his

disability.

         95.   Mr. David Najafi, the USDA workers’ compensation coordinator referred to in

¶ 48 above, made or recommended the argument in Mr. Williams’ workers’ compensation

case that Mr. Williams had not been injured as he stated, or not injured on the job at all.

         96.   Mr. Najafi made or recommended the argument in Mr. Williams’ workers’

compensation case that his injury was not serious enough to warrant workers’ compensation

payments.

         97.   Mr. Najafi deliberately failed or refused to convey to the U.S. Department of

Labor, Office of Workers’ Compensation Programs, documents and/or other information in

his possession that he knew or had reason to know was essential to a determination on Mr.

Williams’ initial application for workers’ compensation benefits.

         98.   Mr. Najafi repeatedly obstructed and/or refused to convey such information,

and/or to approve continuing payment of workers’ compensation benefits for Mr. Williams,

even after Mr. Williams won his claim to those payments on reconsideration in August 2016.

         99.   Mr. Najafi falsely claimed, in support of his refusal to accept work status reports

on Mr. Williams from Kaiser Permanente, that Mr. Williams’ or Kaiser’s paper submissions

were wrong, incomplete, or inadequate, and/or that Mr. Williams was forging the signature of

one or more of his treating physicians.




                                                17
        Case 1:19-cv-02072-TNM Document 1 Filed 07/11/19 Page 18 of 27



        100. Mr. Najafi, or someone from the Department of Agriculture acting at his

direction, contacted Kaiser Permanente in 2016, 2017 or 2018 and informed them falsely that

Mr. Williams had died.

        101.   From November 2018 until the date of this filing, Mr. Najafi has refused to

process any submissions by or on behalf of Mr. Williams

        102. The acts and omissions of Mr. Najafi described in Paragraphs 95 through 100

above constituted and/or were intended to contrive a pretext for discrimination against Mr.

Williams based on his legitimate disability.

        103. As a proximate result of the actions of Agriculture Department personnel in

this case, Mr. Williams suffered at least the following harms:

           a. Loss of income leading to a forced Chapter 11 bankruptcy filing.

           b. Loss of the ability to provide for and support his family.

           c. Severe strains on his marriage, and prolonged separation from his spouse and

               children.

           d. Loss of his home to mortgage foreclosure.

           e. Loss of his car due to inability to make loan installment payments.

           f. Loss of quality of life flowing from these and other hardships related to loss of

               income.

           g. Severe anxiety, stress, depression, emotional pain and suffering resulting from

               the foregoing, as well as from the Agriculture Department’s indefensible

               refusal to process his otherwise valid workers’ compensation requests, and its

               perverse insistence on attempting, through a collection agency, to recover

               workers’ compensation payments already made, following the determination




                                               18
        Case 1:19-cv-02072-TNM Document 1 Filed 07/11/19 Page 19 of 27



              that Mr. Williams was not entitled to benefits but before that determination

              was reversed on reconsideration.

                                             Count I:
                        Disability-based discrimination under Section 504

        104. The preceding paragraphs of this Complaint are incorporated in their entirety

herein by reference.

        105. Mr. Williams is a qualified individual with a disability within the meaning of

Section 504; timely filed an administrative charge of disability discrimination using the

applicable USDA EEO mechanism; and timely filed the present civil action.

        106. Mr. Williams’ supervisors in Copier and Duplicating Services, Annette James,

Dale Hawes, and Kirk Spencer, indulged and maintained, against overwhelming medical

evidence, the inaccurate, ignorant, biased and irrational belief that Mr. Williams had no

disability following his on-the-job injury, and that he deserved neither a workplace

accommodation nor workers’ compensation for his workplace injury.

        107. The copying and duplication shop where Mr. Williams worked was kept in

operation, while those of other federal departments and agencies were closed, at least in some

part because of the Agriculture Department’s otherwise laudable policy of hiring

developmentally- disabled support workers whose presence in the workforce enhanced the

Department’s record of diversity in hiring.

        108. Mr. Williams’ supervisory employees were aware that the accidental injury to

Mr. Williams’ hand had resulted from the actions of one of the shop’s developmentally-

disabled employees, Mr. C.B. Wiggins, and were concerned that the widespread knowledge of

Mr. Williams’ accident might cause the reassignment or termination of employees like Mr.

Wiggins, followed by the closing of the shop and the loss of their own jobs.




                                               19
         Case 1:19-cv-02072-TNM Document 1 Filed 07/11/19 Page 20 of 27



         109. Supervisory employees in the shop were aware that the accident had resulted

from Dale Hawes’ unnecessary, capricious, petty and physically dangerous instruction to Mr.

Williams to move a heavy piece of discarded equipment a trivial distance from one outside

location to another, to lift the equipment manually overhead in an inherently dangerous

manner, and to use Mr. Wiggins’ help for this task instead of that of an employee without

developmental disabilities; that this instruction under all the circumstances was highly ill-

advised and showed sanctionable disregard for employees’ safety; and that Mr. Hawes

therefore bore a significant degree of responsibility for the accident.

         110.   To protect themselves from job loss and/or discipline as described in the

preceding two paragraphs, Mr. Williams’ supervisors (a) unfairly blamed Mr. Williams for the

accident, and (b) falsely understated the severity of Mr. Williams’ resulting injury. The

supervisors’ willful denial of the true cause of the injury, and the severity of its effects, led

them to discriminate against Mr. Williams based on his disability by pretending that such

disability did not exist.

         111.   Mr. Williams’ supervisors, including Ms. James, made and voiced the incorrect,

irrational, arbitrary and discriminatory inference that Mr. Williams was trying to “milk” his

injury, either for monetary gain or for undeserved light-duty work assignments.

         112.   Mr. Najafi made, acted on, and continues to act on, the impermissible inference

that Mr. Williams’ injury was nothing more than an insignificant cut on his finger, even

though he was presented with overwhelming medical evidence that the injury was traumatic

and severe enough to require multiple separate surgeries and permanently preclude the

occupational use of Mr. Williams’ right hand.

         113.   In carrying out his official duties with regard to Mr. Williams’ disability, Mr.

Najafi indulged, cand continues to indulge, the medically inaccurate, ignorant, biased and



                                                 20
         Case 1:19-cv-02072-TNM Document 1 Filed 07/11/19 Page 21 of 27



irrational belief that Mr. Williams has no disability, and that he deserves neither workplace

accommodation nor workers’ compensation benefits.

         114.   Mr. Najafi contended, and never retracted his contention, that a certain

surveillance video showed Mr. Williams using his injured hand, which Mr. Najafi alleged was

his left, when in fact Mr. Williams’ right hand was the injured one. Mr. Najafi had ample

reason to know which of Mr. Williams’ hands had been injured, because he was the keeper of

medical records in the Agriculture Department’s possession concerning Mr. Williams’ injury,

and was the originator of the Department’s various shifting pretextual arguments against Mr.

Williams’ workers’ compensation claim.

         115.   Mr. Najafi, acting on the same discriminatory motive alleged in the preceding

three paragraphs, and in retaliation for Mr. Williams’ continued assertion of physical

impairment, repeatedly and without legitimate basis rejected, and continues to reject, Mr.

Williams’ completed CA-7 work status forms, thereby delaying payment of workers’

compensation benefits owed to Mr. Williams; purposefully withheld and continues to

withhold any assistance that might have helped Mr. Williams overcome the petty

bureaucratic obstacles that Mr. Najafi himself was placing in Mr. Williams’ path; and thereby

knowingly, deliberately and intentionally caused, and continues to cause, substantial

interruptions and arrearages in Mr. Williams’ workers’ compensation payments.

         116.   The inferences, contentions and actions against Mr. Williams described in this

Count were unfounded, contrary to fact, and rooted in impermissible bias, and constituted

disparate treatment of Mr. Williams by the Agriculture Department based on disability in

violation of Section 504 of the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 794.

         117.   These wrongs proximately caused immediate, substantial and lasting harms to

Mr. Williams’ physical, economic, emotional, and psychological well-being, to his self-esteem



                                                21
        Case 1:19-cv-02072-TNM Document 1 Filed 07/11/19 Page 22 of 27



and quality of life, and to his future career and earning power, including but not limited to the

harms listed in Paragraph 102 above, as will be proven at trial.

                                            Count II:
                            Failure to accommodate under Section 504

         118.   The preceding paragraphs of this Complaint are incorporated in their entirety

herein by reference.

         119.   The Agriculture Department, as a U.S. federal agency, is required under

Section 501 of the Rehabilitation Act of 1973, 29 U.S.C. § 791, to take reasonable affirmative

steps to accommodate individuals with disabilities, except where undue hardship would

result. Federal employers have greater duties to accommodate disabled workers under

Section 501 than the duties owed by federal grantees under Section 504 or those owed by

employers under the ADA.

         120. The provision of light physical duty work for an employee with little or no use

of his dominant hand was a reasonable accommodation under Section 504 that imposed no

undue hardship on the employer.

         121.   Mr. Williams was capable of performing such light physical duty work at all

times following his return to work in September 2015 after his first surgery.

         122. Mr. Williams repeatedly asked for the reasonable accommodation of light

physical duty described in this Complaint, thus fulfilling—many times over—his obligation

under Section 504 to make his disability known to his supervisors and to seek a reasonable

accommodation therefor.

         123.   The Agriculture Department failed or refused to accommodate Mr. Williams’

disability while he worked at the Department’s print shop, from his September 2015 return to

work until his January 2017 termination, in violation of Section 504, (a) by repeatedly failing to

provide him with the reasonable accommodation of light physical duty, (b) by pretending that


                                                22
         Case 1:19-cv-02072-TNM Document 1 Filed 07/11/19 Page 23 of 27



the only accommodation he sought was a permanent dispensation from having to work at all,

(c) by failing to cause or induce its supervisory employees, through training, monitoring and

disciplinary action, to afford Mr. Williams the reasonable accommodation of light physical

duty, and (d) by displaying and maintaining a callous indifference to his need for light

physical duty as a reasonable accommodation.

         124. The mistreatment of Mr. Williams described in this Complaint and in this

Count was based on false and biased suppositions about his qualifications or ability given his

post-injury impairments, and/or based on the bare desire of his supervisors, and of Mr. Najafi,

to harm or disparage him on account of his disability.

         125.    These wrongs proximately caused immediate, substantial and lasting harms to

Mr. Williams’ physical, economic, emotional, and psychological well-being, to his self-esteem

and quality of life, and to his future career and earning power, including but not limited to the

harms listed in Paragraph 102 above, as will be proven at trial.

                                            Count III:
                                            Retaliation

         126. The preceding paragraphs of this Complaint are incorporated in their entirety

herein by reference.

         127.    The Agriculture Department and its personnel, as alleged in this Complaint,

retaliated against Mr. Williams for opposing practices made unlawful by Section 504,

specifically:

            a.   The employer’s failure or refusal to recognize Mr. Williams’ disability as

                 legitimate.

            b. The employer’s irrational and biased insistence that his injury was “just a cut”

                 or was otherwise not serious enough to merit any consideration or

                 accommodation.


                                                23
         Case 1:19-cv-02072-TNM Document 1 Filed 07/11/19 Page 24 of 27



           c. The employer’s instruction to Mr. Williams’ co-workers to ostracize and isolate

                him in the workplace.

           d. The employer’s brazen use of patently meritless sham “defenses” to Mr.

                Williams’ workers’ compensation claim.

           e. The employer’s repeated, protracted and continuing refusal to process his

                workers’ compensation payment papers following the adjudication in his favor

                of his claim to those payments.

           f. The employer’s incorrect and invidious insistence that Mr. Williams had not

                requested an accommodation.

           g. The employer’s blatant failure to make reasonable accommodation for Mr.

                Williams’ right hand limitations by giving him readily available, indeed

                promised, light physical duty that spared his having to use that hand.

           h. The employer’s knowing use of a series of incorrect assertions about Mr.

                Williams’ leave as a pretext for proposing to terminate him.

           i.   The employer’s knowingly dishonest, mendacious and defamatory assertion

                that Mr. Williams had been seen using his injured hand in a way that

                supposedly demonstrated he was faking or malingering.

         128. Mr. Williams’ active opposition to these practices made unlawful by Section

504 led directly to his termination.

         129. As a proximate result of the retaliation complained of in this Count, Mr.

Williams suffered immediate, substantial and lasting harms to his physical, economic,

emotional, and psychological well-being, to his self-esteem and quality of life, and to his

future career and earning power, including but not limited to the harms listed in Paragraph

102 above, as will be proven at trial.



                                                  24
Case 1:19-cv-02072-TNM Document 1 Filed 07/11/19 Page 25 of 27



                               Prayer for relief

130. WHEREFORE, plaintiff Melvin K. Williams, Jr., respectfully prays as follows:

         i. That this Court take and retain jurisdiction of this matter for the

            purpose of affording full and complete declaratory, injunctive and

            monetary relief.

         ii. That the defendant be declared to have discriminated against Mr.

            Williams under Section 504; to have failed to recognize and

            accommodate his disability; and to have retaliated against him for

            opposing practices made unlawful by Section 504, as alleged in this

            Complaint.

        iii. That the defendant be ordered to reinstate Mr. Williams immediately to

            his pre-firing employment, with light physical duty as an

            accommodation for as long as Mr. Williams’ treating physician deems it

            necessary, i.e., until the said physician communicates to the defendant

            that light physical duty for Mr. Williams is no longer necessary.

        iv. That the defendant and all its personnel be permanently enjoined from

            discriminating against Mr. Williams based on his disability, including

            the making of any further assertion that his on-the-job injury of June 16,

            2015, did not result in an occupational disability, and from any further

            retaliation based on his seeking of accommodation or other relief,

            including the pursuit of the present litigation.

         v. That the defendant be ordered immediately to remove and recuse Mr.

            David Najafi from any role in processing or adjudicating, or advising

            others in processing or adjudicating, Mr. Williams’ present or future



                                      25
Case 1:19-cv-02072-TNM Document 1 Filed 07/11/19 Page 26 of 27



           claims for workers’ compensation, or for continued payment of any such

           compensation, and to order its personnel to refrain from obstructing

           future approval of any future workers’ compensation payments Mr.

           Williams may make based on the injury alleged in this Complaint.

       vi. That the defendant be ordered to cease and desist, immediately and

           permanently, and to cause any and all other agents or instrumentalities

           of the U.S. Government to cease and desist immediately and

           permanently, from any effort to collect a purported debt of Mr. Williams

           to the Agriculture Department stemming from alleged overpayment of

           workers’ compensation benefits to which he has been found entitled.

      vii. That the defendant be ordered to pay immediately to Mr. Williams all

           sums necessary to restore retroactively his full salary and benefits,

           including retirement plan contributions and any difference between

           such full salary and benefits and workers’ compensation already paid,

           for all pay periods for which less than all such pay and benefits were

           paid between June 16, 2015, and the date of judgment.

      viii. That the defendant be ordered to pay immediately to Mr. Williams

           and/or his doctors all workers’ compensation payments owed to him

           that were blocked or obstructed by defendant’s personnel.

       ix. That the defendant be ordered to pay Mr. Williams the sum of

           $1,000,000.00 as compensatory damages for the emotional distress, pain

           and suffering it has inflicted on him as alleged herein, together with

           statutory pre- and post-judgment interest.




                                    26
        Case 1:19-cv-02072-TNM Document 1 Filed 07/11/19 Page 27 of 27



                   x. That the defendant be ordered to pay Mr. Williams’ costs of suit,

                       including attorneys’ fees, under Section 504a of the Rehabilitation Act of

                       1973, as amended, 29 U.S.C. § 794a.

                   xi. That the Court order such other and further declaratory, injunctive

                       and/or monetary relief as it deems just and proper.

                                            Jury demand

         131.   The plaintiff demands a trial by jury on all issues so triable.


                                              Respectfully submitted,



                                              ___________________________________
                                              Stephen B. Pershing, Esq.
                                              D.C. Bar No. 482580
                                              Pershing Law PLLC
                                              1416 E Street, N.E.
                                              Washington, D.C. 20002
                                              (202) 642-1431
                                              steve@pershinglaw.us

                                              ________/s/_________________________
                                              Harold L. Levi, Esq.
                                              D.C. Bar No. 223537
                                              (Admission pro hac vice pending)
                                              The Law Office of Harold Levi
                                              14009 Breeze Hill Lane
                                              Silver Spring, MD 20906
                                              (301) 216-9830
                                              hlevi32847@aol.com

                                              Counsel for plaintiff
Dated: July 11, 2019


                                            ^ ^ ^ ^



                                                 27
